DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: APPARATUS AND METHODS FOR COMMUNICATING CONTROL RESOURCE SET DATA.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See para. 0002 of the instant specification.
The use of the terms Wi-Fi, WiMAX, and Bluetooth, each of which is a trade name or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized entirely wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Information Disclosure Statement
The listing of references in the specification (i.e. 3GPP technical report (TR) 23.799 V0.7.0 at para. 0006) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 24-17 are objected to because of the following informalities:  it appears Applicant meant to cancel claims 24-27 and instead has listed the claims as “24-17 (Canceled).”  Please correct the canceled claims to read as “24-27 (Canceled).”  For the purposes of examination, Examiner will treat claims 24-27 as canceled.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	None of the instant claims invoke U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 13 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b) Relative Terminology, which lists “substantially” as an approximation. The instant specification at para. 0137, 0147, 0159, appear to merely repeat the claim language, and do not illustrate what is meant by the term “substantially.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, 11, 13, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MEDIATEK INC: "DL Control Channel Design for NR", 3GPP DRAFT; R1-1612120 DL CONTROL CHANNEL DESIGN FOR NR_FINAL, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, vol. RAN WG1, no. Reno, USA; 20161114 - 20161118 13 November 2016 (2016-11-13), XP051176075, Retrieved from the Internet: URL:http://www.3gpp.org/ ftp/Meetings 3GPP_SYNC/RAN1/Docs;/ [retrieved on 2016-11-13] (Provided by Applicant).
As to claim 1, MEDIATEK INC discloses a method performed by a user equipment (UE) for bandwidth adaptation in a communication system comprising a base station serving an associated communication area (section 2, “UE RF bandwidth adaptation”; section 2.2, cell size of a gNB; serving gNB), the method comprising: communicating using an initial bandwidth part having a first bandwidth that is part of a cell bandwidth (section 2, “UE to operate in a way where it receives at least downlink control information in a first RF bandwidth” and figure 2); monitoring for control data transmitted, by the base station, using a first control resource set for a common search space, CSS, wherein the first control resource is conveyed in the initial bandwidth part (figure 2, “DL control region for common search space”); changing to using a second bandwidth for said communicating, wherein the second bandwidth is different to the first bandwidth (section 2, “where the UE is not expected to receive in a second RF bandwidth that is larger than the first RF bandwidth within less than X us”, and figure 2); and monitoring for control data transmitted, by the base station, using a second control resource set for a CSS wherein the second control resource set is conveyed in the second bandwidth, and wherein the second control resource set is different to the first control resource set (figure 2, in the second bandwidth, which is the full carrier bandwidth there is common search space, “DL control region for common and UE-specific search space”).  
As to claim 2, MEDIATEK INC further discloses the method according to claim 1, further comprising configuring, at the UE, a bandwidth part set comprising at least one bandwidth part  for a given serving cell (section 2.2 “supported cell size of a gNB”; section 2.3, “UE to operate…in a first RF bandwidth”).  
As to claim 4, MEDIATEK INC further discloses the method according to claim 2, wherein for each bandwidth part in the bandwidth part set, the UE is configured with a respective control resource set for at least one common search space and for at least one UE-specific search space (section 2.3, DL Control Region for common/UE-specific search space and DL Control Region for UE-specific search space within narrow BW and larger second RF bandwidth).  
As to claim 5, MEDIATEK INC further discloses the method according to claim 1, wherein the second bandwidth comprises part of the cell bandwidth representing a second bandwidth part that is different to the initial bandwidth part (section 2, “where the UE is not expected to receive in a second RF bandwidth that is larger than the first RF bandwidth within less than X us”, and figure 2).   
As to claim 6, MEDIATEK INC further discloses the method according to claim 1, wherein the second bandwidth is the cell bandwidth (section 2.3, “the first RF bandwidth is within the second RF bandwidth”).  
As to claim 7, MEDIATEK INC further discloses the method according to claim 1, wherein the initial bandwidth part is defined based on at least one of: a location, a number of contiguous physical resource blocks (PRBs), and a control resource set for a common search space (CSS) (section 2.3, “common search space to be defined within a narrowband bandwidth (e.g. 25 PRBs)”; figure 2, DL Control Region for common/UE-specific search space of narrow BW).  
As to claim 8, MEDIATEK INC further discloses the method according to claim 1, wherein the control data comprises control data of a Physical Downlink Control Channel (PDCCH) (figure 1, DL control channel structure/ NR-PDCCH).  
As to claim 9, MEDIATEK INC further discloses the method according to claim 8, further comprising receiving the PDCCH and a Physical Downlink Shared Channel (PDSCH) in at least one bandwidth part (figure 1, section 2.1, NR-PDCCH and NR-PDSCH as part of OFDM symbols with scalability in frequency domain/at carrier bandwidth).  
As to claim 11, MEDIATEK INC. method according to claim 1, wherein the first bandwidth part corresponds to at least one of: a band defined in terms of a number of resource blocks  (section 2.3, “common search space to be defined within a narrowband bandwidth (e.g. 25 PRBs)”; figure 2, DL Control Region for common/UE-specific search space of narrow BW); a band defined in terms of frequency (1.4MHz, 5MHz, or 10MHz) (section 2.1, “wider carrier bandwidth (e.g. at least 5MHz)”); a band defined in terms of a bandwidth of a synchronisation signal transmitted by the base station.  
As to claim 12, MEDIATEK INC further discloses the method according to claim 1, wherein at least one of: the monitoring for control data transmitted using the first control resource set (figure 2, “DL control region for common search space”); and the monitoring for control data transmitted using a second control resource set (figure 2, in the second bandwidth, which is the full carrier bandwidth there is common search space, “DL control region for common and UE-specific search space”); comprises monitoring for control data that specifies whether the UE is being scheduled for communications in a current transmission opportunity (section 1, DL control channel may need to prove the following control information to facilitate efficient NR operation.  DL data scheduling information.  Timing  relationship information.  It includes the timing relationship between DL/UL scheduling and corresponding data reception/transmission and the timing relationship between DL/UL data and corresponding HARQ-ACK timing).  
As to claim 13, MEDIATEK INC further discloses the method according to claim 1, further comprising:   receiving control data transmitted using at least one of said first control resource set and second control resource set when monitoring for that control data (section 2.3, UE…receives at least downlink control information in a first RF bandwidth; figure 2, “DL control region for common search space”; figure 2, in the second bandwidth, which is the full carrier bandwidth there is common search space, “DL control region for common and UE-specific search space”); and communicating user data based on the received control data using a bandwidth substantially equal to the first or second bandwidth in which the control data was transmitted (section 1, UE to transmit UL data.  It may contain resource allocation; section 2.1, DL control region always spans one OFDM symbols with scalability in frequency domain so that more OFDM symbols can be used for DL/UL data transmission, i.e. hence the UL transmission is “substantially” equal to the first RF bandwidth as “substantially” is a relative term).  
As to claim 18, MEDIATEK INC discloses a method performed by a base station for bandwidth adaptation in a communication system in which the base station serves a communication area (section 2, “UE RF bandwidth adaptation”; section 2.2, cell size of a gNB; serving gNB), the method comprising: communicating with a user equipment (UE) using an initial bandwidth part having a first bandwidth that is part of a cell bandwidth (section 2, “UE to operate in a way where it receives at least downlink control information in a first RF bandwidth” and figure 2); transmitting control data, to the UE, using a first control resource set for a common search space, CSS, wherein the first control resource is conveyed in the initial bandwidth part (figure 2, “DL control region for common search space”); changing to using a second bandwidth for said communicating, wherein the second bandwidth is different to the first bandwidth  (section 2, “where the UE is not expected to receive in a second RF bandwidth that is larger than the first RF bandwidth within less than X us”, and figure 2); and transmitting control data, to the UE, using a second control resource set for a CSS wherein the second control resource set that is conveyed in the second bandwidth, and wherein the second control resource set is different to the first control resource set (figure 2, in the second bandwidth, which is the full carrier bandwidth there is common search space, “DL control region for common and UE-specific search space”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 10, 22, 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over MEDIATEK INC: "DL Control Channel Design for NR", 3GPP DRAFT; R1-1612120 DL CONTROL CHANNEL DESIGN FOR NR_FINAL, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE, vol. RAN WG1, no. Reno, USA; 20161114 - 20161118 13 November 2016 (2016-11-13), XP051176075, Retrieved from the Internet: URL:http://www.3gpp.org/ ftp/Meetings 3GPP_SYNC/RAN1/Docs;/ [retrieved on 2016-11-13] (Provided by Applicant) in view of U.S. Publication No.  2018/0279289 A1 to Islam et al. (“Islam”).
As to claim 3, MEDIATEK INC does not expressly disclose the method according to claim 2, wherein said configuring is performed by higher layers.  
Islam discloses  a SIB, a dynamic L1 signaling message such as a UE specific control message, or a group common control message or an RRC message can transmit an indication of a sub-band or bandwidth partition configuration as part of a semi-static allocation. Here, semi-static allocation refers to configuring resources for a numerology by higher layer signaling (para. 0101).
Prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the signaling of Islam into the invention of MEDIATEK INC. The suggestion/motivation would have been to signal resource allocation for one or more numerologies (Islam, para. 0002).  Including the signaling of Islam into the invention of MEDIATEK INC was within the ordinary ability of one of ordinary skill in the art based on the teachings of Islam.
As to claim 10, MEDIATEK INC does not expressly disclose the method according to claim 1, wherein the first control resource set is provided across a first set of one or more time domain resources and the second control resource set is provided across a second set of one or more time domain resources, wherein the extent of the first set in the time domain is different to  the extent of the second set in the time domain.  
Islam discloses the UE either simultaneously monitor control resource sets in different numerology sub-bands or monitor control resource sets over a single numerology at a time (para. 0174), from a UE perspective, monitoring a period of common and/or UE-specific control resource sets can be different for the different numerologies that the UE can support or is configured with (para. 0179).
Prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the monitoring of Islam into the invention of MEDIATEK INC. The suggestion/motivation would have been to signal resource allocation for one or more numerologies (Islam, para. 0002).  Including the monitoring of Islam into the invention of MEDIATEK INC was within the ordinary ability of one of ordinary skill in the art based on the teachings of Islam.
As to claim 23, MEDIATEK INC discloses a user equipment (UE) for bandwidth adaptation in a communication system comprising a base station serving a communication area (section 2, “UE RF bandwidth adaptation”; section 2.2, cell size of a gNB; serving gNB), wherein the UE comprises: the UE is operable to communicate with the base station using an initial bandwidth part having a first bandwidth that is part of a cell bandwidth (section 2, “UE to operate in a way where it receives at least downlink control information in a first RF bandwidth” and figure 2); and wherein the UE is operable to: monitor for control data transmitted, by the base station, using a first control resource set for a common search space, CSS, wherein the first control resource is conveyed in the initial bandwidth part (figure 2, “DL control region for common search space”); change the UE to using a second bandwidth for said communicating, wherein the second bandwidth is different to the first bandwidth (section 2, “where the UE is not expected to receive in a second RF bandwidth that is larger than the first RF bandwidth within less than X us”, and figure 2); and monitor for control data transmitted, by the base station, using a second control resource set for a CSS wherein the second control resource set is conveyed in the second bandwidth, and wherein the second control resource set is different to the first control resource set (figure 2, in the second bandwidth, which is the full carrier bandwidth there is common search space, “DL control region for common and UE-specific search space”).  
MEDIATEK INC does not expressly disclose a controller and a transceiver; wherein the transceiver is operable to communicate with the base station, and wherein the controller is operable to, change the transceiver.
Islam discloses  a UE with a processor in a wireless telecommunications network which is connected to a transceiver (para. 0234-0236), The transceiver 2100 may transmit and receive signaling over any type of communications medium (para. 0238) and it should be understood that in some wireless communication systems, a user equipment (UE) wirelessly communicates with one or more base stations (BS). A wireless communication from a UE to a BS is referred to as an uplink communication. A wireless communication from a BS to a UE is referred to as a downlink communication. Resources are required to perform uplink and downlink communications (para. 0241).  UE resides in first bandwidth part for a first interval and then switch to the second bandwidth partition for a subsequent interval (para. 0143).
Prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the UE of Islam into the invention of MEDIATEK INC. The suggestion/motivation would have been to signal resource allocation for one or more numerologies (Islam, para. 0002).  Including the UE of Islam into the invention of MEDIATEK INC was within the ordinary ability of one of ordinary skill in the art based on the teachings of Islam.
As to claim 28, MEDIATEK INC discloses a base station for bandwidth adaptation in a communication system in which the base station serves a communication area  (section 2, “UE RF bandwidth adaptation”; section 2.2, cell size of a gNB; serving gNB), wherein the base station comprises: communicate with a user equipment (UE) using an initial bandwidth part having a first bandwidth that is part of a cell bandwidth (section 2, “UE to operate in a way where it receives at least downlink control information in a first RF bandwidth” and figure 2); and transmit control data, to the UE, using a first control resource set for a common search space, CSS, wherein the first control resource is conveyed in the initial bandwidth part (figure 2, “DL control region for common search space”); change to using a second bandwidth for said communicating, wherein the second bandwidth is different to the first bandwidth (section 2, “where the UE is not expected to receive in a second RF bandwidth that is larger than the first RF bandwidth within less than X us”, and figure 2); and to transmit control data, to the UE, using a second control resource set for a CSS wherein the second control resource set  is conveyed in the second bandwidth, and wherein the second control resource set is different to the first control resource set (figure 2, in the second bandwidth, which is the full carrier bandwidth there is common search space, “DL control region for common and UE-specific search space”).  
MEDIATEK INC does not expressly disclose a controller and a transceiver; wherein the transceiver is operable to, wherein the controller is operable to change the transceiver, wherein the transceiver is operable to.
Islam discloses  a base station with a processor in a wireless telecommunications network which is connected to a transceiver (para. 0234-0236), The transceiver 2100 may transmit and receive signaling over any type of communications medium (para. 0238) and it should be understood that in some wireless communication systems, a user equipment (UE) wirelessly communicates with one or more base stations (BS). A wireless communication from a UE to a BS is referred to as an uplink communication. A wireless communication from a BS to a UE is referred to as a downlink communication. Resources are required to perform uplink and downlink communications (para. 0241).  The network can decide to switch the current bandwidth partition to another location in a subsequent scheduling interval (para. 0151).
Prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the base station of Islam into the invention of MEDIATEK INC. The suggestion/motivation would have been to signal resource allocation for one or more numerologies (Islam, para. 0002).  Including the base station of Islam into the invention of MEDIATEK INC was within the ordinary ability of one of ordinary skill in the art based on the teachings of Islam.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9253770 B2 discloses at claim 8 a user equipment for which a carrier indicator field is configured in a wireless communication system, comprising: a radio frequency (RF) unit; and a processor, the processor configured to monitor a common search space containing a control channel candidate set for the control channel on a specific carrier, the processor configured to monitor a user equipment-specific search space containing the control channel candidate set for the control channel on the specific carrier, wherein if the user equipment is configured to monitor a plurality of control channel candidates having an identical radio network temporary identifier (RNTI), an identical information size, an identical first control channel resource, and different sets of downlink control channel information (DCI) fields in the common search space and the user equipment-specific search space, the plurality of the control channel candidates are received in the common search space only.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463